DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
In response to the Office action dated 01/14/2022 (“01-14-22 OA”), Applicant filed specification, claims and two terminal disclaimers in reply dated 03/08/2022 (“03-08-22 Reply”). The two terminal disclaimers in the 03-08-22 Reply were disapproved because the fee for the two terminal disclaimers as required under 1.37 CFR 1.20(d) was not payed. 
In response to the disapproved two terminal disclaimers, Applicant filed specification, claims and two terminal disclaimers in supplemental reply dated 03/12/2022 (“03-12-22 Supp-Reply”). 
The specification amendments of paragraph 0001 were the same for both the 03-08-22 Reply and the 03-12-22 Supp-Reply. 
The claims filed in the 03-08-22 Reply and the 03-12-22 Supp-Reply are still both all original claims1. 
Three Information Disclosure Statements
The three information disclosure statements all submitted on 01/13/2022 were filed before the 01-14-22 OA. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the three information disclosure statements have been considered. 

Terminal Disclaimer
The terminal disclaimer filed in the 03-12-22 Supp-Reply disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,163,112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 03-12-22 Supp-Reply disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,063,071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The information disclosure statement-issue as set forth under line item number 1 of the 01-14-22 OA is rendered moot by the information disclosure statements, supra. 
The amendments to specification paragraph 0001 as per the 03-08-22 Reply and the 03-12-22 Supp-Reply have overcome the objection to specification as set forth under line item number 2 of the 01-14-22 OA. 
The two aforementioned approved terminal disclaimers from the 03-12-22 Supp-Reply have overcome the non-statutory double patenting rejections as set forth under line item numbers 3-4 of the 01-14-22 OA. The application is allowed because no other rejections are present. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
    

    
        1 In remarks, page 7 for both the 03-08-22 Reply and the 03-12-22 Supp-Reply states that certain claims are amended however all claims are original and not amended.